DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
a model storing unit
a CAD model recognizing unit
a CAD model classifying unit
a group specifying unit
a similar-shape-model search unit, and
a mesh model generating unit
All of these limitations are from claim 1, and appear in the dependents as well.
Claim 5 further recites a dissimilar-part mesh generating unit.  Claims 6-9 recites a duplicated model deleting unit.  Claim 9 recites a CAD model output unit.  Claim 10 recites all of the aforementioned units.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
¶14 of the instant application’s specification sets forth the hardware and software utilized to accomplish the functions set forth above.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “specifies component parts of the input CAD model”.  While a CAD model is previously described as being input, it is unclear if this is the term intended to provide antecedent basis as the language does not match.  The language should match precisely when invoking antecedent basis.  The claim also recites “from the stored mesh model,” which has the same issue – while there is a mesh model recited in the first limitation of the claim, it is not clear that this is the mesh model being referred to.
Claim 3 does not appear to comport with proper grammar or sentence structure, and its intended meaning is unclear.  Clarification is requested. The “group” is additionally referenced in a circular manner in this limitation which is illogical.  Revision appears necessary.
Claim 5 suffers from equivalent clarity issues as claim 1 regarding antecedent basis for the terms in the phrase “using the generated mesh model and the obtained mesh model.”  It is not clear which mesh models are being referenced here.  Claim 6 has the same issue with the phrase “the plurality of parts of the CAD model”.  Claim 7 has the same issue with the phrase “the CAD model” – there are multiple CAD models in the claims, and it’s not clear what’s referred to.  Claim 8 has similar issues with 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a program, which falls within the scope of a computer program per se (often referred to as "software per se").  Software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment.  See MPEP 2106.03 I.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an apparatus (system, claims 1-10) or process (method, claims 11-13) or program (see above, claims 14-15).  The claims are, however, directed to the abstract idea of a mental process without significantly more. Claim 10 is substantially similar to claims 1 and 14, and recites:
A modeling support method to be performed by an information processing device including a processor for executing a program and a memory, the method comprising: (the recitation of the 
storing a combination of a CAD model and a mesh model corresponding to the CAD model; (a person can accomplish this by memorization or documenting via pen and paper)
recognizing a shape indicated by the CAD model; (a person can mentally recognize component shapes of a model)
classifying respective parts of the stored CAD model into one of a plurality of groups, on the basis of a recognized shape; (a person can mentally categorize and classify shapes)
receiving an input of a CAD model, (a person can accomplish this via imagination or documenting via pen and paper)
specifying component parts of the input CAD model, and specifying groups corresponding to the specified component parts from the specified groups; (a person can mentally assign labels to groups of components in drawings on a paper, or note then with a pen)
searching and obtaining the part of the CAD model having a shape most similar to the shape indicated by the specified component part, from the parts of the CAD model in the specified groups; and (a person can mentally perform shape matching on a drawing or image)
obtaining a mesh model corresponding to the obtained part of the CAD model, from the stored mesh model, and generating a new mesh model corresponding to the input CAD model using the obtained mesh model. (a person can sketch a simple mesh model on paper or imagine one)
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor and memory as intended use. The processor and memory are recited at a high-level of generality such that they amounts no more than mere instructions to apply the exception using a generic computer component, and even beyond this, are recited as intended use rather than structural limitations. Accordingly, this additional element does not integrate 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/memory to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 1 and 14 are ineligible for the same reasons as claim 11, reciting equivalent terminology.
The dependent claims merely recite further details of the model manipulation accomplished that could be performed mentally or with aid of pen and paper.  As such, claims 2-10, 12-13, and 15 remain ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muto (US 2014/0035809 A1).
Regarding Claim 1:
Muto teaches:

a CAD model recognizing unit that recognizes a shape indicated by the CAD model; (¶12 a shape decomposition part extracting module which compares the shape of each existing analysis model before the shape decomposition with the shape of the existing analysis model after the shape decomposition and thereby extracts a shape decomposition part as a part of the existing analysis model where the shape decomposition was executed)
a CAD model classifying unit that classifies respective parts of the stored CAD model into one of a plurality of groups on the basis of a recognized shape; (¶42 aggregates the extracted shape decomposition part data, and outputs the aggregated data as a shape decomposition part data set 205. The shape decomposition part data set 205 is a set of the shape decomposition part data extracted from the existing analysis models stored in the existing analysis model database 140. The shape decomposition part data is data regarding the shape decomposition part (part where the shape decomposition was executed). The shape decomposition part data includes information on points, lines and faces that were added during the shape decomposition.; see also Figs 8-9 and ¶86 describing decomposition (such as of the triangular prism part 802); examiner notes that a shape part is equivalent to a group here; ¶87 checks whether the analysis model generation target has a part coinciding with the shape decomposition part or not; examiner notes that this illustrates the parts are not single instances of geometry in a model but actual independent parts, each functionally equivalent to the claimed "group"; ¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205 )

specifies component parts of the input CAD model, and further specifies groups corresponding to the specified component parts from the specified groups; (¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205; ¶59 The shape comparison module 160 compares the analysis model generation target with the shape decomposition part and thereby checks whether the analysis model generation target has a part coinciding with the shape decomposition part (S303). The shape comparison module 160 executes this process for every shape decomposition part extracted in the step S302.;p examiner notes that ¶69 further describes breaking the target down into shapes based on matches with the existing parts)
a similar-shape-model search unit that searches and obtains the part of the CAD model having a shape most similar to the shape indicated by the specified component part, from the parts of the CAD model in the specified groups; and (¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. In this case, the shape comparison module 160 generates the shape correspondence data for the coinciding shape decomposition part and the analysis model generation target by associating the points, lines and faces between each other )
a mesh model generating unit that obtains a mesh model corresponding to the obtained CAD model, from the stored mesh model, and generates a new mesh model corresponding to the input CAD model using the obtained mesh model. (¶77 Finally, after all the shape decomposition has been carried 

Regarding Claim 2:
Muto teaches:
wherein the CAD model classifying unit recognizes shapes of the parts of the CAD model parts stored in the model storing unit and (¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. In this case, the shape comparison module 160 generates the shape correspondence data for the coinciding shape decomposition part and the analysis model generation target by associating the points, lines and faces between each other )
sets the parts of the CAD model having a shape similar to each other to the same group, thereby classifying the stored parts of the CAD model into one of the plurality of groups. (¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. In this case, the shape comparison module 160 generates the shape 

Regarding Claim 3:
Muto teaches:
wherein the CAD model classifying unit classifies the parts of the CAD model classified into the group into the part of the CAD model representing the group and the other parts of the CAD model belonging to the representative part of the CAD model. (¶42 aggregates the extracted shape decomposition part data, and outputs the aggregated data as a shape decomposition part data set 205. The shape decomposition part data set 205 is a set of the shape decomposition part data extracted from the existing analysis models stored in the existing analysis model database 140. The shape decomposition part data is data regarding the shape decomposition part (part where the shape decomposition was executed). The shape decomposition part data includes information on points, lines and faces that were added during the shape decomposition.; see also Figs 8-9 and ¶86 describing decomposition (such as of the triangular prism part 802); examiner notes that a shape part is equivalent to a group here; ¶87 checks whether the analysis model generation target has a part coinciding with the shape decomposition part or not; examiner notes that this illustrates the parts are not single instances of geometry in a model but actual independent parts, each functionally equivalent to the claimed "group"; ¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205 )

Regarding Claim 4:
Muto teaches:

further specifies the group to which the CAD model including the specified shape belongs as a group corresponding to the specified component part out of the classified groups. (¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205; ¶59 The shape comparison module 160 compares the analysis model generation target with the shape decomposition part and thereby checks whether the analysis model generation target has a part coinciding with the shape decomposition part (S303). The shape comparison module 160 executes this process for every shape decomposition part extracted in the step S302.;p examiner notes that ¶69 further describes breaking the target down into shapes based on matches with the existing parts)

Regarding Claim 6:
Muto teaches:
a duplicated model deleting unit that determines whether the plurality of parts of the CAD model satisfying a predetermined relation exist and (¶42 The shape decomposition part data also includes at least topological information, geometrical information, etc. regarding the shape decomposition part, such as information on connective relationship among faces in the shape decomposition part; ¶94 This indicates that a part of the analysis model generation target 601 and the 
classifies only the CAD model part selected from the plurality of parts of the CAD model into one of the plurality of groups when the CAD model classifying unit classifies the parts of the CAD model. (¶42 aggregates the extracted shape decomposition part data, and outputs the aggregated data as a shape decomposition part data set 205. The shape decomposition part data set 205 is a set of the shape decomposition part data extracted from the existing analysis models stored in the existing analysis model database 140. The shape decomposition part data is data regarding the shape decomposition part (part where the shape decomposition was executed). The shape decomposition part data includes information on points, lines and faces that were added during the shape decomposition.; see also Figs 8-9 and ¶86 describing decomposition (such as of the triangular prism part 802); examiner notes that a shape part is equivalent to a group here; ¶87 checks whether the analysis model generation target has a part coinciding with the shape decomposition part or not; examiner notes that this illustrates the parts are not single instances of geometry in a model but actual independent parts, each functionally equivalent to the claimed "group"; ¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205 )

Regarding Claim 9:
Muto teaches:
a CAD model output unit that outputs the classified part of the CAD model and the new mesh model generated using the part of the CAD model. (¶12 a coinciding shape decomposition part display/selection module which displays a list of the shape decomposition parts found by the shape comparison module to coincide with at least part of the analysis model generation target on the output 

Regarding Claim 11:
Muto teaches:
storing a combination of a CAD model and a mesh model corresponding to the CAD model; (¶12 an existing analysis model database which stores data of shapes of existing analysis models before undergoing shape decomposition for the generation of hexahedral mesh and data of shapes of the existing analysis models after undergoing the shape decomposition)
recognizing a shape indicated by the CAD model; (¶12 a shape decomposition part extracting module which compares the shape of each existing analysis model before the shape decomposition with the shape of the existing analysis model after the shape decomposition and thereby extracts a shape decomposition part as a part of the existing analysis model where the shape decomposition was executed)
classifying respective parts of the stored CAD model into one of a plurality of groups, on the basis of a recognized shape; (¶42 aggregates the extracted shape decomposition part data, and outputs the aggregated data as a shape decomposition part data set 205. The shape decomposition part data set 205 is a set of the shape decomposition part data extracted from the existing analysis models stored in the existing analysis model database 140. The shape decomposition part data is data regarding the shape decomposition part (part where the shape decomposition was executed). The shape decomposition part data includes information on points, lines and faces that were added during the shape decomposition.; see also Figs 8-9 and ¶86 describing decomposition (such as of the triangular prism part 802); examiner notes that a shape part is equivalent to a group here; ¶87 checks whether the analysis model generation target has a part coinciding with the shape decomposition part or not; 
receiving an input of a CAD model, (¶43  the analysis model generation target data 201 inputted by the input unit 110; ¶49 the input unit 110 of the hexahedral mesh generator loads an analysis model generation target specified by the user )
specifying component parts of the input CAD model, and specifying groups corresponding to the specified component parts from the specified groups; (¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205; ¶59 The shape comparison module 160 compares the analysis model generation target with the shape decomposition part and thereby checks whether the analysis model generation target has a part coinciding with the shape decomposition part (S303). The shape comparison module 160 executes this process for every shape decomposition part extracted in the step S302.;p examiner notes that ¶69 further describes breaking the target down into shapes based on matches with the existing parts)
searching and obtaining the part of the CAD model having a shape most similar to the shape indicated by the specified component part, from the parts of the CAD model in the specified groups; and (¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. In this case, the shape comparison module 160 generates the shape correspondence data for the coinciding shape decomposition part and the analysis model generation target by associating the points, lines and faces between each other )


Regarding Claim 12:
Muto teaches:
outputting the classified part of the CAD model and the new mesh model generated using the part of the CAD model. (¶12 a coinciding shape decomposition part display/selection module which displays a list of the shape decomposition parts found by the shape comparison module to coincide with at least part of the analysis model generation target on the output device, receives selection of one or more shape decomposition parts from the list by the user of the hexahedral mesh generator, and outputs data of the selected shape decomposition parts;)

Regarding Claim 14:
Muto teaches:
storing a combination of a CAD model and a mesh model corresponding to the CAD model; (¶12 an existing analysis model database which stores data of shapes of existing analysis models before 
recognizing a shape indicated by the CAD model; (¶12 a shape decomposition part extracting module which compares the shape of each existing analysis model before the shape decomposition with the shape of the existing analysis model after the shape decomposition and thereby extracts a shape decomposition part as a part of the existing analysis model where the shape decomposition was executed)
classifying respective parts of the stored CAD model into one of a plurality of groups, on the basis of a recognized shape; (¶42 aggregates the extracted shape decomposition part data, and outputs the aggregated data as a shape decomposition part data set 205. The shape decomposition part data set 205 is a set of the shape decomposition part data extracted from the existing analysis models stored in the existing analysis model database 140. The shape decomposition part data is data regarding the shape decomposition part (part where the shape decomposition was executed). The shape decomposition part data includes information on points, lines and faces that were added during the shape decomposition.; see also Figs 8-9 and ¶86 describing decomposition (such as of the triangular prism part 802); examiner notes that a shape part is equivalent to a group here; ¶87 checks whether the analysis model generation target has a part coinciding with the shape decomposition part or not; examiner notes that this illustrates the parts are not single instances of geometry in a model but actual independent parts, each functionally equivalent to the claimed "group"; ¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205 )
receiving an input of a CAD model, (¶43  the analysis model generation target data 201 inputted by the input unit 110; ¶49 the input unit 110 of the hexahedral mesh generator loads an analysis model generation target specified by the user )

searching and obtaining the CAD model part having a shape most similar to the shape indicated by the specified component part, from the parts of the CAD model in the specified groups; and (¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. In this case, the shape comparison module 160 generates the shape correspondence data for the coinciding shape decomposition part and the analysis model generation target by associating the points, lines and faces between each other )
obtaining a mesh model corresponding to the obtained part of the CAD model, from the stored mesh model, and generating a new mesh model corresponding to the input CAD model using the obtained mesh model. (¶77 Finally, after all the shape decomposition has been carried out, the hexahedral mesh generating module 180 generates the hexahedral mesh for the decomposed analysis model generation target and outputs the mesh data (S308). The hexahedral mesh can be generated by any existing method; ¶103  The hexahedral mesh generating module 180 generates the hexahedral mesh for each of the decomposed shapes, combines the shapes after the hexahedral mesh generation, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muto (US 2014/0035809 A1) in view of Kageura (US 20090060347 A1).
Regarding Claim 5:
Muto teaches:
a dissimilar-part mesh generating unit that generates a mesh model corresponding to the specified component part when the similar-shape-model search unit does not obtain the part of the CAD model indicating the most similar shape, (¶110 If no post-decomposition shape data corresponding to the loaded existing analysis model has been stored in the existing analysis model database 140, it means 
Muto does not teach in particular, but Kageura teaches:
wherein the mesh model generating unit generates the new mesh model using the generated mesh model and the obtained mesh model. (¶108 The apparatus generates the mesh on each part such that the generated mesh data around the connecting part is matched with the mesh data generated in the remaining areas. The state in which the matching is achieved between the mesh data on the surface of each part, that is, the state in which the mesh data is within the allowable range means that the elements composing the mesh data are not overlapped with each other in the portions other than nodes and that the mesh is generated so as to cover the entire surface of the part)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the mesh matching between connecting parts of Kageura to the separately identified parts of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Muto (US 2014/0035809 A1) in view of Furuya (US 20120239359 A1).
Regarding Claim 7:
Muto does not teach in particular, but Furuya teaches:
wherein when determining that a quality of a first part of the CAD model is higher than that of a second part of the CAD model or a quality of a mesh model corresponding to the first part of the CAD model is higher than that of a mesh model corresponding to the second part of the CAD model, (¶68 Accordingly, the operator may make the modification, such as the further mesh segmenting, the erasure of a surplus line segment, and the like while referring to the mesh length that is output from the computer system 100, in order to create the three-dimensional mesh model A' with the meshes that are created to have an improved mesh quality compared to that of the three-dimensional mesh model A. The operator may input an update instruction from the input unit after creating the three-dimensional mesh model A' in order to instruct updating to the three-dimensional mesh model A' or, also input the data of the three-dimensional mesh model A' when inputting the CAD data to the computer system 100 in order to instruct the updating to the three-dimensional mesh model A')
the duplicated model deleting unit selects the first part of the CAD model and classifies the first part of the CAD model into one of the plurality of groups. (Abstract, obtains a mesh number of each part forming the analyzing target for a case in which a mesh having an arbitrary shape is created by approximating each part by a 3D mesh model based on the mesh length; examiner notes that the aforementioned modification to improve quality set forth by Furuya would be applied to the individual parts in the combination, which are combined into part data sets.)


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muto (US 2014/0035809 A1) in view of Sakairi (US 20090324095 A1).
Regarding Claim 8:
Muto does not teach in particular, but Sakairi teaches:
wherein the duplicated model deleting unit receives an input of the relation from a user and (¶112 the GUI unit 506 displays a pop-up window 2301 as illustrated in FIG. 23 in order to prompt the system user to specify whether similarity in name, similarity in part size, similarity in physical property value, or similarity in weight is the deletion condition. The system user selects and specifies one of the similarity determination methods displayed in the pop-up window 2301)
classifies the selected part of the CAD model into one of the plurality of groups according to contents of the received relation. (Fig. 21; ¶113 When similarity in name is specified as a deletion condition in S2104, the process proceeds to S2105. In S2105, the name input area in the pop-up window 1201 in FIG. 12 displays the name of the base part input in that area (S1002), and thereafter, processes similar to those in FIG. 10 are performed ... After the processes in S2105, S2106, S2107, and S2108, the process proceeds to S910 in FIG. 9, and the corresponding data is deleted.; examiner notes that classifying parts into a group is equivalent to the reference generating a set of corresponding data which is then deleted.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the deletion features of Sakairi to the models of Muto as modified above, in order to provide an increase in the efficiency in operations of deleting geometric shape data (Sakairi ¶53).

Claim 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Muto (US 2014/0035809 A1) in view of Kageura (US 20090060347 A1), Furuya (US 20120239359 A1), and Sakairi (US 20090324095 A1).
Regarding Claim 10:
Muto teaches:
a dissimilar-part mesh generating unit that generates a mesh model corresponding to the specified component part when the similar-shape-model search unit does not obtain the part of the CAD model indicating the most similar shape; (¶110 If no post-decomposition shape data corresponding to the loaded existing analysis model has been stored in the existing analysis model database 140, it means that no shape decomposition part has been extracted from the analysis model; ¶111 For such an existing analysis model from which no shape decomposition part has been extracted, the shape decomposition part extracting module 150 performs the extraction of a shape decomposition part, generates the shape decomposition part data (S1705), and stores the generated shape decomposition part data in the shape decomposition part database 1604; examiner notes that performing this process on the target model as well as the existing models is an obvious modification that falls within the scope of simple substitution of one known element for another to obtain predictable results - the reference discloses both target and existing models in equivalent format, as such the target model can easily be added to the database as an existing model, and the result is predictable in that it provides part data in the same manner as for the existing model, but instead for the target model in this case.  When this is taken with the features from Kageura (see below), this claimed feature is rendered obvious.  In view of this analysis, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the shape extraction of Muto on the target model of Muto to generate new part data for the database 1604.)

classifies only the part of the CAD model selected from the plurality of parts of the CAD model into one of the plurality of groups when the CAD model classifying unit classifies the parts of the CAD model; and (¶42 aggregates the extracted shape decomposition part data, and outputs the aggregated data as a shape decomposition part data set 205. The shape decomposition part data set 205 is a set of the shape decomposition part data extracted from the existing analysis models stored in the existing analysis model database 140. The shape decomposition part data is data regarding the shape decomposition part (part where the shape decomposition was executed). The shape decomposition part data includes information on points, lines and faces that were added during the shape decomposition.; see also Figs 8-9 and ¶86 describing decomposition (such as of the triangular prism part 802); examiner notes that a shape part is equivalent to a group here; ¶87 checks whether the analysis model generation target has a part coinciding with the shape decomposition part or not; examiner notes that this illustrates the parts are not single instances of geometry in a model but actual independent parts, each functionally equivalent to the claimed "group"; ¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205 )
a CAD model output unit that outputs the classified CAD model part and the new mesh model generated using the part of the CAD model, (¶12 a coinciding shape decomposition part 
wherein the CAD model classifying unit recognizes shapes of the parts of the CAD model stored in the model storing unit and (¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. In this case, the shape comparison module 160 generates the shape correspondence data for the coinciding shape decomposition part and the analysis model generation target by associating the points, lines and faces between each other )
sets the parts of the CAD model having a shape similar to each other to the same group, thereby classifying the stored parts of the CAD model into one of the plurality of groups, (¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. In this case, the shape comparison module 160 generates the shape correspondence data for the coinciding shape decomposition part and the analysis model generation target by associating the points, lines and faces between each other )
the CAD model classifying unit classifies the parts of the CAD model classified into the group into the part of the CAD model representing the group and the other parts of the CAD model belonging to the representative part of the CAD model, (¶42 aggregates the extracted shape decomposition part data, and outputs the aggregated data as a shape decomposition part data set 205. The shape 
the group specifying unit specifies the shape of the component part of the input CAD model, and (¶43  the analysis model generation target data 201 inputted by the input unit 110; ¶49 the input unit 110 of the hexahedral mesh generator loads an analysis model generation target specified by the user; ¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. )
further specifies the group to which the CAD model including the specified shape belongs as a group corresponding to the specified component part out of the classified groups, (¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205; ¶59 The shape comparison module 160 compares the analysis model generation target with the shape decomposition 
Muto does not teach in particular:
the mesh model generating unit generates the new mesh model using the generated mesh model and the obtained mesh model,
when determining that a quality of a first part of the CAD model is higher than that of a second part of the CAD model or a quality of a mesh model corresponding to the first part of the CAD model is higher than that of a mesh model corresponding to the second part of the CAD model,
the duplicated model deleting unit selects the first part of the CAD model and classifies the first part of the CAD model into one of the plurality of groups, and
the duplicated model deleting unit receives an input of the relation from a user and
classifies the selected part of the CAD model into one of the plurality of groups according to contents of the received relation.
Kageura teaches:
the mesh model generating unit generates the new mesh model using the generated mesh model and the obtained mesh model, (¶108 The apparatus generates the mesh on each part such that the generated mesh data around the connecting part is matched with the mesh data generated in the remaining areas. The state in which the matching is achieved between the mesh data on the surface of each part, that is, the state in which the mesh data is within the allowable range means that the elements composing the mesh data are not overlapped with each other in the portions other than nodes and that the mesh is generated so as to cover the entire surface of the part)

Furuya teaches:
when determining that a quality of a first part of the CAD model is higher than that of a second part of the CAD model or a quality of a mesh model corresponding to the first part of the CAD model is higher than that of a mesh model corresponding to the second part of the CAD model, (¶68 Accordingly, the operator may make the modification, such as the further mesh segmenting, the erasure of a surplus line segment, and the like while referring to the mesh length that is output from the computer system 100, in order to create the three-dimensional mesh model A' with the meshes that are created to have an improved mesh quality compared to that of the three-dimensional mesh model A. The operator may input an update instruction from the input unit after creating the three-dimensional mesh model A' in order to instruct updating to the three-dimensional mesh model A' or, also input the data of the three-dimensional mesh model A' when inputting the CAD data to the computer system 100 in order to instruct the updating to the three-dimensional mesh model A')
the duplicated model deleting unit selects the first part of the CAD model and classifies the first part of the CAD model into one of the plurality of groups, and (Abstract, obtains a mesh number of each part forming the analyzing target for a case in which a mesh having an arbitrary shape is created by approximating each part by a 3D mesh model based on the mesh length; examiner notes that the aforementioned modification to improve quality set forth by Furuya would be applied to the individual parts in the combination, which are combined into part data sets.)

Sakairi teaches:
the duplicated model deleting unit receives an input of the relation from a user and (¶112 the GUI unit 506 displays a pop-up window 2301 as illustrated in FIG. 23 in order to prompt the system user to specify whether similarity in name, similarity in part size, similarity in physical property value, or similarity in weight is the deletion condition. The system user selects and specifies one of the similarity determination methods displayed in the pop-up window 2301)
classifies the selected part of the CAD model into one of the plurality of groups according to contents of the received relation. (Fig. 21; ¶113 When similarity in name is specified as a deletion condition in S2104, the process proceeds to S2105. In S2105, the name input area in the pop-up window 1201 in FIG. 12 displays the name of the base part input in that area (S1002), and thereafter, processes similar to those in FIG. 10 are performed ... After the processes in S2105, S2106, S2107, and S2108, the process proceeds to S910 in FIG. 9, and the corresponding data is deleted.; examiner notes that classifying parts into a group is equivalent to the reference generating a set of corresponding data which is then deleted.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the deletion features of Sakairi to the models of Muto as modified above, in order to provide an increase in the efficiency in operations of deleting geometric shape data (Sakairi ¶53).

Regarding Claim 13:
Muto teaches:

determining whether the plurality of parts of the CAD model satisfying a predetermined relation exist and (¶42 The shape decomposition part data also includes at least topological information, geometrical information, etc. regarding the shape decomposition part, such as information on connective relationship among faces in the shape decomposition part; ¶94 This indicates that a part of the analysis model generation target 601 and the shape decomposition part 901 have the same connective relationship among the corresponding faces ... ¶98 Then, the shape comparison module 160 generates the shape correspondence data )

outputting the classified part of the CAD model and the new mesh model generated using the part of the CAD model; (¶12 a coinciding shape decomposition part display/selection module which displays a list of the shape decomposition parts found by the shape comparison module to coincide with at least part of the analysis model generation target on the output device, receives selection of one or more shape decomposition parts from the list by the user of the hexahedral mesh generator, and outputs data of the selected shape decomposition parts;)
recognizing shapes of the stored parts of the CAD model and (¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This 
setting the parts of the CAD model parts having a shape similar to each other to the same group, thereby classifying the stored parts of the CAD model into one of the plurality of groups; (¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. In this case, the shape comparison module 160 generates the shape correspondence data for the coinciding shape decomposition part and the analysis model generation target by associating the points, lines and faces between each other )
classifying the CAD model parts classified into the group into the part of the CAD model representing the group and the other parts of the CAD model belonging to the representative part of the CAD model; (¶42 aggregates the extracted shape decomposition part data, and outputs the aggregated data as a shape decomposition part data set 205. The shape decomposition part data set 205 is a set of the shape decomposition part data extracted from the existing analysis models stored in the existing analysis model database 140. The shape decomposition part data is data regarding the shape decomposition part (part where the shape decomposition was executed). The shape decomposition part data includes information on points, lines and faces that were added during the shape decomposition.; see also Figs 8-9 and ¶86 describing decomposition (such as of the triangular prism part 802); examiner notes that a shape part is equivalent to a group here; ¶87 checks whether the analysis model generation target has a part coinciding with the shape decomposition part or not; examiner notes that this illustrates the parts are not single instances of geometry in a model but actual 
specifying the shape of the component part of the input CAD model, and (¶43  the analysis model generation target data 201 inputted by the input unit 110; ¶49 the input unit 110 of the hexahedral mesh generator loads an analysis model generation target specified by the user; ¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. )
specifying the group to which the CAD model including the specified shape belongs as a group corresponding to the specified component part out of the classified groups; (¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205; ¶59 The shape comparison module 160 compares the analysis model generation target with the shape decomposition part and thereby checks whether the analysis model generation target has a part coinciding with the shape decomposition part (S303). The shape comparison module 160 executes this process for every shape decomposition part extracted in the step S302.;p examiner notes that ¶69 further describes breaking the target down into shapes based on matches with the existing parts)
Muto does not teach in particular:
generating the new mesh model using the generated mesh model and the obtained mesh model;
selecting the first part of the CAD model and classifying the first part of the CAD model into one of the plurality of groups ...

receiving an input of the relation from a user and
classifying the selected part of the CAD model into one of the plurality of groups according to contents of the received relation.
Kageura teaches:
generating the new mesh model using the generated mesh model and the obtained mesh model; (¶108 The apparatus generates the mesh on each part such that the generated mesh data around the connecting part is matched with the mesh data generated in the remaining areas. The state in which the matching is achieved between the mesh data on the surface of each part, that is, the state in which the mesh data is within the allowable range means that the elements composing the mesh data are not overlapped with each other in the portions other than nodes and that the mesh is generated so as to cover the entire surface of the part)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the mesh matching between connecting parts of Kageura to the separately identified parts of Muto as modified above, in order to greatly reduce the time necessary to create the analysis model for a shape model which is partly modified (Kageura, ¶15).
Furuya teaches:
selecting the first part of the CAD model and classifying the first part of the CAD model into one of the plurality of groups ... (Abstract, obtains a mesh number of each part forming the analyzing target for a case in which a mesh having an arbitrary shape is created by approximating each part by a 3D mesh model based on the mesh length; examiner notes that the aforementioned modification to improve 
... when determining that a quality of a first part of the CAD model is higher than that of a second part of the CAD model or a quality of a mesh model corresponding to the first part of the CAD model is higher than that of a mesh model corresponding to the second part of the CAD model; and (¶68 Accordingly, the operator may make the modification, such as the further mesh segmenting, the erasure of a surplus line segment, and the like while referring to the mesh length that is output from the computer system 100, in order to create the three-dimensional mesh model A' with the meshes that are created to have an improved mesh quality compared to that of the three-dimensional mesh model A. The operator may input an update instruction from the input unit after creating the three-dimensional mesh model A' in order to instruct updating to the three-dimensional mesh model A' or, also input the data of the three-dimensional mesh model A' when inputting the CAD data to the computer system 100 in order to instruct the updating to the three-dimensional mesh model A')
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the quality improvement features of Furuya to the models of Muto as modified above, in order to provide an improved mesh quality (Furuya ¶68)
Sakairi teaches:
receiving an input of the relation from a user and (¶112 the GUI unit 506 displays a pop-up window 2301 as illustrated in FIG. 23 in order to prompt the system user to specify whether similarity in name, similarity in part size, similarity in physical property value, or similarity in weight is the deletion condition. The system user selects and specifies one of the similarity determination methods displayed in the pop-up window 2301)
classifying the selected part of the CAD model into one of the plurality of groups according to contents of the received relation. (Fig. 21; ¶113 When similarity in name is specified as a deletion 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the deletion features of Sakairi to the models of Muto as modified above, in order to provide an increase in the efficiency in operations of deleting geometric shape data (Sakairi ¶53).

Regarding Claim 15:
Muto teaches:
generating a mesh model corresponding to the specified component part when the part of the CAD model indicating the most similar shape is not obtained; (¶110 If no post-decomposition shape data corresponding to the loaded existing analysis model has been stored in the existing analysis model database 140, it means that no shape decomposition part has been extracted from the analysis model; ¶111 For such an existing analysis model from which no shape decomposition part has been extracted, the shape decomposition part extracting module 150 performs the extraction of a shape decomposition part, generates the shape decomposition part data (S1705), and stores the generated shape decomposition part data in the shape decomposition part database 1604; examiner notes that performing this process on the target model as well as the existing models is an obvious modification that falls within the scope of simple substitution of one known element for another to obtain predictable results - the reference discloses both target and existing models in equivalent format, as such the target model can easily be added to the database as an existing model, and the result is 
determining whether the plurality of parts of the CAD model satisfying a predetermined relation exist and (¶42 The shape decomposition part data also includes at least topological information, geometrical information, etc. regarding the shape decomposition part, such as information on connective relationship among faces in the shape decomposition part; ¶94 This indicates that a part of the analysis model generation target 601 and the shape decomposition part 901 have the same connective relationship among the corresponding faces ... ¶98 Then, the shape comparison module 160 generates the shape correspondence data )
classifying only the part of the CAD model selected from the plurality of parts of the CAD model into one of the plurality of groups when the parts of the CAD model are classified; (¶42 aggregates the extracted shape decomposition part data, and outputs the aggregated data as a shape decomposition part data set 205. The shape decomposition part data set 205 is a set of the shape decomposition part data extracted from the existing analysis models stored in the existing analysis model database 140. The shape decomposition part data is data regarding the shape decomposition part (part where the shape decomposition was executed). The shape decomposition part data includes information on points, lines and faces that were added during the shape decomposition.; see also Figs 8-9 and ¶86 describing decomposition (such as of the triangular prism part 802); examiner notes that a shape part is equivalent to a group here; ¶87 checks whether the analysis model generation target has a part coinciding with the shape decomposition part or not; examiner notes that this illustrates the parts are not single instances of geometry in a model but actual independent parts, each functionally equivalent to the claimed 
recognizing shapes of the stored parts of the CAD model and (¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. In this case, the shape comparison module 160 generates the shape correspondence data for the coinciding shape decomposition part and the analysis model generation target by associating the points, lines and faces between each other )
setting the parts of the CAD model having a shape similar to each other to the same group, thereby classifying the stored parts of the CAD model into one of the plurality of groups; (¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. In this case, the shape comparison module 160 generates the shape correspondence data for the coinciding shape decomposition part and the analysis model generation target by associating the points, lines and faces between each other )
classifying the CAD model parts classified into the group into the part of the CAD model representing the group and the other parts of the CAD model belonging to the representative part of the CAD model; (¶42 aggregates the extracted shape decomposition part data, and outputs the aggregated data as a shape decomposition part data set 205. The shape decomposition part data set 205 is a set of the shape decomposition part data extracted from the existing analysis models stored in the existing analysis model database 140. The shape decomposition part data is data regarding the 
specifying the shape of the component part of the input CAD model, and (¶43  the analysis model generation target data 201 inputted by the input unit 110; ¶49 the input unit 110 of the hexahedral mesh generator loads an analysis model generation target specified by the user; ¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. )
specifying the group to which the CAD model including the specified shape belongs as a group corresponding to the specified component part out of the classified groups; (¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205; ¶59 The shape comparison module 160 compares the analysis model generation target with the shape decomposition part and thereby checks whether the analysis model generation target has a part coinciding with the shape decomposition part (S303). The shape comparison module 160 executes this process for every 
outputting the classified part of the CAD model and the new mesh model generated using the part of the CAD model. (¶12 a coinciding shape decomposition part display/selection module which displays a list of the shape decomposition parts found by the shape comparison module to coincide with at least part of the analysis model generation target on the output device, receives selection of one or more shape decomposition parts from the list by the user of the hexahedral mesh generator, and outputs data of the selected shape decomposition parts;)
Muto does not teach in particular:
generating the new mesh model on the basis of the generated mesh model and the obtained mesh model;
selecting the first part of the CAD model and classifying the first part of the CAD model into one of the plurality of groups ...
... when determining that a quality of a first part of the CAD model is higher than that of a second part of the CAD model or a quality of a mesh model corresponding to the first part of the CAD model is higher than that of a mesh model corresponding to the second part of the CAD model; and
receiving an input of the relation from a user and
classifying the selected part of the CAD model into one of the plurality of groups according to contents of the received relation; and
Kageura teaches:
generating the new mesh model on the basis of the generated mesh model and the obtained mesh model; (¶108 The apparatus generates the mesh on each part such that the generated mesh data around the connecting part is matched with the mesh data generated in the remaining areas. The state in which the matching is achieved between the mesh data on the surface of each part, that is, the state 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the mesh matching between connecting parts of Kageura to the separately identified parts of Muto as modified above, in order to greatly reduce the time necessary to create the analysis model for a shape model which is partly modified (Kageura, ¶15).
Furuya teaches:
selecting the first part of the CAD model and classifying the first part of the CAD model into one of the plurality of groups ... (Abstract, obtains a mesh number of each part forming the analyzing target for a case in which a mesh having an arbitrary shape is created by approximating each part by a 3D mesh model based on the mesh length; examiner notes that the aforementioned modification to improve quality set forth by Furuya would be applied to the individual parts in the combination, which are combined into part data sets.)
... when determining that a quality of a first part of the CAD model is higher than that of a second part of the CAD model or a quality of a mesh model corresponding to the first part of the CAD model is higher than that of a mesh model corresponding to the second part of the CAD model; and (¶68 Accordingly, the operator may make the modification, such as the further mesh segmenting, the erasure of a surplus line segment, and the like while referring to the mesh length that is output from the computer system 100, in order to create the three-dimensional mesh model A' with the meshes that are created to have an improved mesh quality compared to that of the three-dimensional mesh model A. The operator may input an update instruction from the input unit after creating the three-dimensional mesh model A' in order to instruct updating to the three-dimensional mesh model A' or, also input the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the quality improvement features of Furuya to the models of Muto as modified above, in order to provide an improved mesh quality (Furuya ¶68)
Sakairi teaches:
receiving an input of the relation from a user and (¶112 the GUI unit 506 displays a pop-up window 2301 as illustrated in FIG. 23 in order to prompt the system user to specify whether similarity in name, similarity in part size, similarity in physical property value, or similarity in weight is the deletion condition. The system user selects and specifies one of the similarity determination methods displayed in the pop-up window 2301)
classifying the selected part of the CAD model into one of the plurality of groups according to contents of the received relation; and (Fig. 21; ¶113 When similarity in name is specified as a deletion condition in S2104, the process proceeds to S2105. In S2105, the name input area in the pop-up window 1201 in FIG. 12 displays the name of the base part input in that area (S1002), and thereafter, processes similar to those in FIG. 10 are performed ... After the processes in S2105, S2106, S2107, and S2108, the process proceeds to S910 in FIG. 9, and the corresponding data is deleted.; examiner notes that classifying parts into a group is equivalent to the reference generating a set of corresponding data which is then deleted.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the deletion features of Sakairi to the models of Muto as modified above, in order to provide an increase in the efficiency in operations of deleting geometric shape data (Sakairi ¶53).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2128